

Exhibit 10.1


EQUIPMENT PURCHASE AGREEMENT AND BILL OF SALE


This Agreement made this 1st day of December, 2009 by and between Mexus Gold
U.S. and Mexus Gold International, Inc. Whereas Mexus gold International, Inc.
owns certain equipment and wishes to sell the equipment to Mexus Gold U.S. and
Mexus Gold U.S. wishes to buy the equipment for the consideration and on the
terms and conditions set forth in this agreement.


In consideration of the mutual covenants and agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Mexus Gold U.S. and Mexus Gold International,
Inc. agree as follows:


1.  
Mexus Gold U.S. agrees to purchase from Mexus Gold International, Inc. and Mexus
Gold International, Inc. agrees to sell to Mexus Gold U.S. the mining equipment
described as follows:



Equipment
 
Serial Number
 
Price
 
Shares
             
Komatsu Dozer Drill
 
2NKCLL9X7FM327785
 
$40,000
 
4,000,000
Cone
 
CONEP282S11709
 
$220,000
 
22,000,000
Jaw Crusher
 
JAW P12X361209
 
$80,000
 
8,000,000
Serge Tank
 
PSTF96144
 
$30,000
 
3,000,000
Hydraulic Drum
 
HYDS12YD
 
$30,000
 
3,000,000
                         
40,000,000



2.  
The purchase price payable by Mexus Gold U.S. for the mining equipment shall be
as set forth in paragraph No. 1 above and shall be paid with 40,000,000
restricted shares of common stock of Mexus Gold U.S.



3.  
Mexus Gold International, Inc. grants, bargains, sells, assigns, transfers,
conveys, and sets over to Mexus Gold U.S. the equipment described in Paragraph
No. 1 above, without warranties whatsoever and Mexus Gold U.S. accepts the
equipment in an “as is, where is” condition.



4.  
This Agreement constitutes the entire agreement between Mexus Gold U.S. and
Mexus Gold International, Inc. and except as herein stated and in the
instruments and documents to be executed and delivered pursuant hereto, contains
all of the representations and warranties of the respective parties.  There are
no oral representations or warranties of any kind or nature between Mexus Gold
U.S. and Mexus Gold International, Inc.



5.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada and shall enure to the benefit of and be binding on the
parties hereto and their respective successors and assigns.



In Witness whereof the parties hereto have executed this Agreement as of the
date first above mentioned.


Mexus Gold U.S.
 
/s/ Paul D. Thompson
____________________________________
Paul D. Thompson
President
 
Mexus Gold International, Inc.
 
/s/ Paul D. Thompson
______________________________________
Paul D. Thompson
President




 
 

--------------------------------------------------------------------------------

 
